DETAILED ACTION
The response filed 6/14/21 is entered. Claim 10 is new. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive. 
The Applicant argues “Nishioka discloses an input device 1 which comprises a projection component 2, an irradiation component 10, a light receiver 3, the coordinate detector 4, and a main controller 5. The combination in Nishioka is configured to project a midair image PO into a specific region in the air and accepts input operations by detecting a finger F or other such indicator that is pointed at the input region (see Nishioka at paragraph [0025]). The irradiation component 10 includes a light emitting component 30, an optical component 40, and a scanner 50 (Fig. 2). The irradiation component 10 is configured to emit scanning laser beam R1 toward the midair image P0. 
The light receiver 3 receives a reflected light R2 reflected by the finger F (see paragraphs [0034] and [0050]), and the coordinate detector 4 receives a detection signal for the reflected light R2 from the light receiver 3, receives a synchronization signal indicating the scanning position of the scanning mirror 51 from the mirror controller 53 of the irradiation component 10, and then calculates the coordinates on the midair image PO indicated by the finger F by associating said synchronization signal 
	The Examiner respectfully disagrees.  The distance sensor is provided by the radiation component 10 and the light receiver 3. The claim language requires “measure a distance to an object present within the measuring range”, but does not define what the distance is being defined from where. As such the distance of the claim language is believed to cover a finger’s distance in the x/y plane from the edge of the defined plane of the image which “covers a region in which the real image is formed, the distance sensor configured to measure a distance to an object present within the measuring range” within the plane of the image is measured. Therefore, it is believed Nishioka discloses the invention of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka, US-20150370416.
In regards to claim 1, Nishioka discloses a non-contact input device (Par. 0025 input provided in midair) comprising: a display part configured to display an image (Fig. 1, 2a display component); a mid-air projector configured to project a real image of the image in mid-air (Fig. 1, 2b midair projection panel; Par. 0026 projecting the image P0 into midair); and a distance sensor having a measuring range that covers a region in which the real image is formed, the distance sensor being configured to measure a distance to an object present within the measuring range (Fig. 1, 4 coordinate detector; Par. 0035 determining the coordinates of the finger in the midair image).  
In regards to claim 2, Nishioka discloses an operation responsive part configured to perform a responsive operation according to a measurement result of the distance sensor (Fig. 1, 5 main controller; Par. 0050-0057 main controller sets irradiation parameters based on the detection signal).  
In regards to claim 3, Nishioka discloses the operation responsive part is configured to perform a responsive operation that switches on and off of illumination (Fig. 1, 5 main controller; Par. 0050-0057 main controller sets irradiation parameters, i.e. illumination, based on the detection signal including turning the irradiation off).  
In regards to claim 10, Nishioka discloses the distance sensor is configured to measure a distance to the object based on an emitted signal from the distance sensor and a reflected signal from the object (Par. 0050 determining the coordinates of finger F .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, US-20150370416 in view of Maekawa, US-20100110384.
In regards to claims 4, 6, and 7, Nishioka does not disclose expressly a mirror, wherein the display part, the mid-air projector and the distance sensor are arranged on a back face side of the mirror, and the real image is formed on a front face side of the mirror.  
Maekawa discloses an interactive floating image device (Par. 0001), comprising a mirror (Fig. 11, 7 half-mirror), wherein the components of the interactive floating image device are located on a back face side of the mirror (Fig. 11; Par. 0065), and the real image is formed on the front face side of the mirror (Fig. 11, P real image; Par. 0065).

Therefore, it would have been obvious to combine Maekawa with Nishioka to obtain the invention of claims 4, 6, and 7.
In regards to claims 5, 8, and 9, Nishioka and Maekawa, as combined above, disclose the mirror includes a half mirror at a region thereof located between the mid-air projector and the real image and between the distance sensor and the real image (Maekawa Fig. 11, 7 half-mirror; Nishioka Fig. 1, 2b midair projection panel; Nishioka Par. 0026 projecting the image P0 into midair; Nishioka 2b midair projection panel placed behind Maekawa 7 half-mirror as combined above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622